--------------------------------------------------------------------------------

 
EXHIBIT 10.04


BRITTON & KOONTZ BANK
SALARY CONTINUATION AGREEMENT


This Salary Continuation Agreement (the “Agreement”) is made and entered into by
and between Britton & Koontz Bank (the “Bank”) and W. Page Ogden (“Executive”),
and is intended to supersede and restate, in its entirety, that certain Salary
Continuation Agreement between the parties hereto first dated September 26, 1994
(the “Predecessor Agreement”), for the purpose of complying with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).


1.           Benefits:


1.1           Retirement Benefit.  Except as expressly provided herein, the Bank
shall pay to Executive a Retirement Benefit, as follows:


 
a.
Such benefit shall be paid in the form of 15 annual installment payments.



 
b.
The first such installment shall be paid as of the later of (i) the first
business day of the calendar month after he attains age 65, or (ii) the first
business day of the calendar month after his employment with the Bank and its
affiliates (collectively, Executive’s “Employer”) ceases; thereafter, each
annual installment shall be paid on the anniversary of such date.



 
c.
The amount of such annual benefit shall be the vested amount determined on
Schedule A hereto, determined as of the date on which Executive’s employment
with his Employer ceases.



For this purpose, Executive’s employment shall be deemed to have ceased as of
the later of the date on which (a) his employment with the Bank and its
affiliates ceases, or (b) the Bank and Executive reasonably anticipate that
Executive will perform no further services for the Bank and its affiliates,
whether as a common law employee or independent contractor.  Notwithstanding the
foregoing, Executive’s employment may be deemed to have ceased if he continues
to provide services, provided such services are not more than 20% of the average
level of services performed by Executive, whether as an employee or independent
contractor, during the immediately preceding 36-month period.


1.2           Change in Control Benefit.  Upon the consummation of a Change in
Control, notwithstanding any provisions of the Agreement to the contrary,
Executive shall be deemed fully vested in the amount of his Retirement Benefit,
determined in accordance with Schedule A hereto as if Executive had attained age
65 as of the date of such change (his “Maximum Retirement Benefit”); such
benefit to be paid as a retirement benefit at the time or times and in the form
described in Paragraph 1.1 hereof.


For this purpose, the term “Change in Control” shall mean that a person or group
acquires, directly or indirectly, more than 50% of the total fair market value
or total voting power of the common stock of Britton & Koontz Capital
Corporation or its principal subsidiary, the Bank; provided, however, that a
Change in Control shall not be deemed to occur hereunder if, at the time of any
such acquisition, such person or group then owns more than 50% of the aggregate
fair market value or voting power of the common stock of either such
entity.  The Board of Directors of Britton & Koontz Capital Corporation (the
“Board”) shall determine whether a Change in Control has occurred hereunder.


1.3           Death Benefits.  If Executive dies while he is employed by his
Employer, he shall be deemed fully vested in his Maximum Retirement Benefit.
Such benefit shall be paid to Executive’s beneficiary in 15 annual installments,
the first such installment commencing as of the first business day of the
calendar month following Executive’s date of death, and each remaining
installment paid on each anniversary thereof.  If Executive dies after payment
of his Retirement Benefit has commenced, the Bank shall pay to Executive’s
beneficiary the remaining installments due, if any, at such time and in such
amount as would have been paid to Executive if he survived.
 
 

--------------------------------------------------------------------------------



 
1.4           Specified Employee.  If Executive is deemed to be a Specified
Employee as of the date on which his employment with his Employer ceases, other
than on account of his death or Disability, then notwithstanding any provision
of this Agreement to the contrary, the initial annual installment due hereunder
shall be made as of the first business day of the seventh calendar month
following the date on which his employment ceases.


For this purpose, the term “Disability” shall mean that Executive (a) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under a separate accident
and health plan.


The term “Specified Employee” shall be determined in accordance with Code
Section 409A and shall generally mean (a) that the stock of the Employer is
publicly traded on an established market as of the date on which Executive
ceases to be employed by his Employer, and (b) that Executive is a “key
employee,” determined in accordance with Code Section 416(i), (ii) or (iii), but
determined without regard to paragraph (i)(5) thereof, as the date of such
cessation.  For this purpose, status as a “key employee” shall be determined as
of each December 31st and shall apply during the 12-month period commencing on
the immediately following April 1st.


2.           Beneficiaries:


2.1           Designation.  Executive may designate one or more beneficiaries,
in writing, in a manner reasonably acceptable to the Bank. Any such designation
shall be effective upon its receipt and acceptance by the Bank.  Executive may
modify an existing designation, at any time, by providing a new designation to
the Bank, which modification shall be effective upon its receipt and acceptance.


2.2           Facility of Payment.  If a benefit is payable hereunder to a
minor, a person declared incompetent, or a person incapable of handling the
disposition of his property, the Bank may pay such benefit to the guardian,
legal representative or person having the care or custody of such minor or
incompetent or incapable person.  The Bank may require such proof of
incompetency, minority, or guardianship as it deems appropriate.  Distribution
of a benefit to any such custodian, guardian or other person shall be deemed to
discharge the Bank from all liability with respect to such benefit hereunder.


2.3           Death of Beneficiary.  If Executive’s beneficiary dies before all
payments due hereunder have been made, any such remaining payments shall be made
to the beneficiary of such deceased beneficiary, who shall be designated in
accordance with the provisions of Paragraph 2.1 hereof.


3.           Restrictive Covenant:


Executive agrees that prior to the occurrence of a Change in Control, Retirement
Benefits payable hereunder shall be conditioned upon his covenant that during
the three-year period following the date on which his employment with the
Employer ceases, he shall not compete against the Bank, without its consent, in
any financial services business in which the Bank is actively engaged within a
30-mile radius of Natchez, Mississippi. In the event of a breach of the
foregoing covenant, which Executive agrees is reasonable and necessary to
protect the interests of the Bank, no additional payments shall be due
hereunder.
 
 

--------------------------------------------------------------------------------



 
4.           General:


4.1           Forfeiture.  Notwithstanding any provision of this Agreement to
the contrary, Executive shall forfeit any benefit due hereunder, whether or not
then vested, if:


 
a.
His employment with his Employer is terminated for cause.  The Board shall
determine whether any termination is on account of cause hereunder, which term
shall mean Executive’s (i) intentional neglect of his duties, (ii) commission of
a felony or misdemeanor involving moral turpitude or fraud, or (iii) willful
disloyalty, dishonesty or violation of any law or significant Bank policy that
is materially injurious to the Bank.



 
b.
Any portion thereof would constitute an “excess parachute payment” under Code
Section 280G for which a deduction would be disallowed to the Bank and an excise
tax would be imposed on Executive, as determined by the Bank, but only to such
extent.



4.2           Administration.  The Agreement and all matters related thereto
shall be administered by the Compensation Committee of the Board (the
“Committee”).  The Committee shall possess the power and authority to interpret
the provisions of this Agreement and determine all questions arising hereunder,
including, without limitation, its administration, eligibility for benefits
hereunder, and the determination and calculation of such benefits.  In addition,
the Committee shall have the authority to prescribe, amend, and rescind rules
and procedures relating to the operation of the Agreement, and to correct any
defect, supply any omission or reconcile any inconsistency in this
Agreement.  Any determination by the Committee shall be conclusive and binding
upon Executive.  The Committee shall engage the services of such independent
actuaries, accountants, attorneys and other administrative personnel as it deems
necessary or appropriate to administer this Agreement.
 
4.3           Claims.  Neither Executive nor any beneficiary shall be required
to apply for benefits.  If Executive or his beneficiary believes an additional
benefit is due, he shall provide written notice to the Committee.  Not later
than 60 days after receipt of such notice, the Committee shall respond to such
claim, in writing, including (a) the specific reasons for the denial of any
benefit requested hereunder, (b) the specific provisions of the Agreement upon
which any such denial is based, and (c) a description of any additional
information or material necessary to administer or resolve such claim.


If Executive or his beneficiary requests an appeal of the Committee’s initial
decision hereunder, he shall provide written notice of such appeal to the
Committee, not later than 60 days after receipt of the Committee’s initial
determination, which shall include the specific reasons Executive or his
beneficiary is entitled to greater or different benefits.  Within 60 days after
receipt of such notice, the Committee or its designee shall review such appeal
and shall provide written resolution thereof, which shall include the specific
reasons for the denial of any benefit requested hereunder and a specific
reference to the provisions of the Agreement on which any such denial is based.


4.4           Amendment and Termination. The Board may amend or terminate this
Agreement; provided, however, that any such amendment or termination shall
require the prior written consent of Executive and shall comply with any
limitations imposed under Code Section 409A.


4.5           Binding Effect.  This Agreement shall bind Executive and the Bank,
and their respective beneficiaries, survivors, executors, transferees and
successors.
 
 

--------------------------------------------------------------------------------



 
4.6           No Guaranty of Employment.  This Agreement is not an employment
contract. It is not intended to give Executive the right to remain in the employ
of the Bank or to interfere with the Bank’s right to discharge Executive.


4.7           Non-Transferability.  Neither Executive nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber any amount payable hereunder.  No such amount shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debt, judgment, alimony or separate maintenance owed by Executive or any other
person, including but not limited to, the payment of an amount set forth in
“domestic relations order,” as defined in Code Section 414(p)(1)(B).  No amount
payable under this Agreement shall be transferable by operation of law in the
event of Executive’s or other person’s bankruptcy or insolvency.


4.8           Withholding.  As a condition of payment hereunder, the Bank shall
be entitled to withhold such income and employment taxes as may be required by
law to be withheld.


4.9           Choice of Law.  This Agreement and all rights hereunder shall be
governed by the laws of the State of Mississippi, without regard to the
conflicts of law provisions thereof.


4.10           No Effect on Other Benefits.  Any benefit payable hereunder shall
be in addition to, and not in lieu of, any other compensation or benefit
provided to Executive.  Nothing contained in this Agreement shall be construed
as limiting, varying or reducing the provision of any benefit available to
Executive, his estate or beneficiary pursuant to any employment agreement,
retirement plan, including any qualified pension or profit-sharing plan, health,
disability or life insurance plan or any other form of agreement or arrangement
between his Employer and Executive.


4.11           Unsecured Creditor.  As to any benefit payable hereunder, the
interest of Executive or his beneficiary shall be that of general unsecured
creditor of the Bank.  Any insurance on Executive’s life or other asset acquired
by the Bank to fund the payment of benefits hereunder is and shall, at all
times, remain a general asset of the Bank to which Executive shall have no
preferred or secured claim.  Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall be deemed to create or be construed as a
trust or other fiduciary relationship as between Executive and his Employer with
respect to the benefits payable hereunder.


4.12           Entire Agreement.  This Agreement constitutes the entire
agreement between the Executive and the Bank with respect to the subject matter
hereof and extinguishes, in their entirety, the Bank’s obligations under the
Predecessor Agreement.


This Salary Continuation Agreement was executed in multiple counterparts, each
of which shall be deemed an original, as of the dates set forth below.




Executive:                                                                                             Britton
& Koontz Bank:
 
                                                                                                   
/s/ W. Page Ogden                            By:    /s/ Robin R. Punches
___________________                      _____________________    
W. Page Ogden                           Robin R. Punches
President and Chief Executive Officer            Its:    Chairman
Date: 12/18/2007                                                                                 
Date: 12/18/2007
 
 
 
 

--------------------------------------------------------------------------------

 

Salary Continuation Valuation Schedule
for W. Page Ogden
(Schedule A)
 
 
Plan Year
Age at Beginning of Year
 
Vested Percentage
Retirement Benefit
(8/31/02)
8
 
54
 
0%
 
0
9
55
50%
$ 13,442
10
56
50%
14,423
11
57
50%
15,329
12
58
50%
16,166
13
59
50%
16,939
14
60
50%
17,653
15
61
50%
18,311
16
62
100%
37,839
17
63
100%
38,963
18
64
100%
40,000
(Maximum Retirement Benefit)





